Title: To James Madison from Josef Yznardy, 16 March 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


16 March 1802, Philadelphia. States that he was ready to embark but finds himself detained because his bailsman in the Israel case, Mr. Price, wants to be relieved of the commitment. Asks JM to protect him from his persecutors; believes he cannot stay in the U.S. without risk to his life. Has seen Dallas, who said that his opinion would have been different if he had seen the new documents Yznardy recently submitted to him. Expresses his gratitude for the $3,000 paid on the balance of his account with the U.S. on condition of surety bond, which will be easily provided. Pledges his possessions in Spain to fulfill his obligations.
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 3 pp.; in Spanish.



   
   For Yznardy’s brief imprisonment in Philadelphia, see Jacob Wagner to JM, 17 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:50, 53 n. 8).


